Citation Nr: 1640974	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1953 to June 1956.  The Veteran died in February 2002.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the St. Paul, Minnesota, Regional Office which denied service connection for the cause of the Veteran's death.  In November 2015, the Board remanded the Appellant's appeal to the Agency of Original Jurisdiction (AOJ) in order to reschedule the Appellant for a hearing before a Veterans Law Judge.  

In May 2016, the Appellant withdrew her hearing request.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a September 2016 written statement, the Appellant expressly withdrew her appeal from the denial of service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

The issue of entitlement to service connection for the cause of the Veteran's death has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2016 written statement, the Appellant advanced that "I would like to withdraw all issues under my appeal."  

An appellant may withdraw her substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Appellant has effectively withdrawn her appeal from the denial of service connection for the cause of the Veteran's death.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Appellant's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Appellant's appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


